Citation Nr: 0933847	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-18 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from May 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, inter alia, continued a 20 
percent disability rating for lumbosacral strain and granted 
service connection for degenerative disc disease at L4-5 at a 
disability rating of 10 percent, effective June 23, 2004.  In 
a May 2006 rating decision, the RO noted that the separate 
disability rating which had been granted for the Veteran's 
degenerative disc disease of the back was in error.  In that 
decision, the RO granted a single 40 percent disability 
rating for lumbosacral strain, degenerative disc disease at 
L4-5, effective June 23, 2004.    
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The Veteran has indicated that he has been receiving ongoing 
treatment for his service-connected back disability.  On 
remand, any current medical records showing treatment for the 
Veteran's back should be obtained.  In addition, the Veteran 
has reported that his lumbar spine disability has worsened 
since his most recent VA examination in December 2004.  As 
such, after receipt of any additional treatment records, the 
Veteran should be afforded a VA examination to determine the 
current nature and severity of his service-connected 
lumbosacral strain, degenerative disc disease at L4-5.  The 
Veteran's spine examination report should include an 
evaluation of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements, and weakened movement, excess 
fatigability and incoordination.  38 C.F.R. § 4.45 (2008), 
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  At his 
December 2004 VA examination, the Veteran indicated that he 
has pain which radiates into his calves and feet while he is 
ambulating.  The examiner should note any neurological 
impairment that is associated with the Veteran's service-
connected spine disability.

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the Veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Therefore, 
consideration should be given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found, for the relevant appeals 
period. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to 
identify all health care providers that 
have treated him for his lumbar spine 
disorder.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

2.  The AOJ should make arrangements for 
the Veteran to be afforded an 
orthopedic/neurological examination, by 
an appropriate specialist, to determine 
the current nature and severity of his 
service-connected lumbar spine 
disability.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The examiner is to assess the nature and 
severity of the Veteran's lumbar spine 
disability in accordance with the latest 
AMIE worksheet for rating disabilities of 
the spine.  All indicated tests and 
studies, to include range of motion and 
X-rays, should be undertaken.  The 
examiner should note whether the Veteran 
has unfavorable ankylosis of the entire 
thoracolumbar spine.  The examiner should 
also provide an opinion as to combined 
duration of incapacitating episodes 
(defined as a period of acute signs and 
symptoms that requires bed rest 
prescribed by a physician and treatment 
by a physician), measured in weeks of 
incapacitation per year and an opinion as 
to the Veteran's limitation of motion due 
to his back pain.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.   

Finally, the examiner should indicate 
whether the Veteran has any neurological 
conditions related to the Veteran's 
service-connected spine disability.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, taking into account the holdings 
in Hart and DeLuca  regarding the rating 
of the spine.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the 
case.  The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claims.  No action 
by the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




